Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6, 8-10, 12, 21-25, 33, 37, 39-43, 45-49, 52-62 and 64-84 were canceled.
Claims 1-5, 7, 11, 13-20, 26-32, 34-36, 38, 44, 50-51, and 63 are pending. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5, 7, 11, 13-20, 26-32, 34-36, 38, 44, and 50-51) in the reply filed on 25 January 2021 is acknowledged.
Claim 63 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 January 2021.
Applicant’s election of Species, a single LSC target antigen TIM-3 and clone 2B10, in the reply filed on 25 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11, 13-18, and 28-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claims 1-5, 7, 19-20, 26-27, 34-36, 38, 44, and 50-51 are under consideration.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 16 January 2018. It is noted, however, that applicant has not filed a certified copy of the GB1800649.4 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: both Table 7 and Table 8 on page 60 are labeled as “heavy chain CDR sequences”. Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities: phosphatidylserine is not protein. Appropriate correction is required.

Claim 51 is objected to because of the following informalities: “SIRPα; (iii) an SIRPα-antibody” in line 4 should read “SIRPα; and (iii) an SIRPα-antibody”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 27 recite transitional phrases “comprising or consisting of”. The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps whereas the transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. See MPEP 2111.03. Therefore, it is not clear whether claims 3 and 27 exclude additional, unrecited elements or not. 



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


s 1, 2, 7, 19-20, 27, 34-36, 38, 44, 50 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the 
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen 7 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The instant claim 1 is directed to a genus of antibodies defined by partial structures (i.e. mere recitation of antibody molecule) and function (i.e. bind to CD70 or LSC target).  The invention relates to a combination comprising a genus of antibodies that bind to CD70 and a genus of antibodies that bind to LSC targets.
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. The instant specification disclosed CD70 antibody ARGX-110 (table 1, page 27) and fifteen antibody clones for TIM-3 antibody (Tables 2-4, pages 54-58). The instant specification further disclosed two antibody clones for IL1RAP antibody (Tables 6-8, page 60).  However, a few disclosed species do not teach the broadly claimed genus as claimed in instant claim 1 and its dependent claims.  
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., mere recitation of antibody without defining specific sequences for all six CDRs for heavy and light chain variable regions).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the genus of antibodies that would bind to CD70 or LSC target by the mere recitation of antibody as the instant claim broadly claimed.
Regarding claim 27, claim 27 depends from claim 1, not from claim 26. Therefore, amino acid sequences having at least 80% identity to SEQ ID NO: 21 or SEQ ID NO: 22 encompass amino acid sequences with amino acid mutations in 6 CDR sequences. Thus the specific sequences for 6 CDRs are not defined by claim 27. 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

                

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/079116 (hereinafter WO ‘116; IDS).
Regarding claims 1, 2 and 7, WO ‘116 teaches antibodies specifically binding PD-1 and TIM-3 (abstract). WO ‘116 teaches that the antagonistic bispecific PD-1/TIM-3 antibodies of the invention are administered in combination with an anti-CD70 antibody or antigen binding fragment thereof (page 161).
Regarding claims 19 and 20, WO ‘116 teaches that the invention also provides an isolated antagonistic antibody specifically binding TIM-3 or an antigen binding portion thereof, wherein the antibody inhibits binding of TIM-3 to galectin-9 (page 57).



Claim(s) 1, 2, 7, 44, 50 and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/138600 (hereinafter WO ‘600; IDS).
	Regarding claims 1, 2, 7, 44 and 50, WO ‘600 teaches anti-SIRPα antibodies (abstract). WO ‘600 teaches that a subject anti-SIRPα antibody can be combined (co-administered) with monoclonal antibodies directed against one or more cancer markers (e.g., CD70 and TIM-3)(paragraph 125, lines 3-6).  WO ‘600 teaches that anti-SIRPα antibodies can bind SIRPα, but block CD47-induced SIRPα signaling. Thus, suitable anti-SIRPα antibodies facilitate the preferential phagocytosis of inflicted cells (e.g., 
	Regarding claim 51, WO ‘600 teaches that the antibodies of the disclosure bind to SIRPα and can block the interaction of CD47 on one cell with SIRPα on a phagocytic cell (abstract).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/079116 (hereinafter WO ‘116; IDS) in view of US 2018/0244792 (hereinafter PGPub '792; PTO-892).

However, WO ‘116 does not teach that CD70 antibody is ARGX-110.
Regarding claims 3-5, PGPub '792 teaches that ARGX-110 is a commercially available CD70 antibody (paragraph 104).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO ‘116 and PGPub '792 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would try and test a commercially available CD70 antibody ARGX-110 as CD70 antibody in the combination therapy of CD70 and TIM-3 taught by WO ‘116. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten as drawn to the elected species in independent form including all of the limitations of the base claim and any intervening claims.
sequence search with SEQ ID NO: 56 fused to SEQ ID NO: 57 fused to SEQ ID NO: 58 and SEQ ID NO: 95 fused to SEQ ID NO: 96 fused to SEQ ID NO: 97 for claim 26 revealed that there is no prior art for the elected species of TIM-3 antibody. 

Conclusion
Claims 1-5, 7, 19-20, 27, 34-36, 38, 44, and 50-51 are rejected.
	Claim 26 is objected to.
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/Brad Duffy/Primary Examiner, Art Unit 1643